t c memo united_states tax_court jeffrey k ramsdell petitioner v commissioner of internal revenue respondent docket no 1694-03l filed date jeffrey k ramsdell pro_se paul r zamolo for respondent memorandum opinion kroupa judge this matter is before the court on respondent’s motion for summary_judgment under rule petitioner filed the petition in this case in response to a notice_of_determination concerning collection action s under unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure sec_6330 notice_of_determination the substantive issue to be decided is whether petitioner’s and tax_liabilities were discharged in bankruptcy for the reasons stated below we grant respondent’s motion background the record shows and or the parties do not dispute the following petitioner failed to file timely federal_income_tax returns for and he filed the returns for both years on date on date days before filing the and returns petitioner filed for chapter bankruptcy in the u s bankruptcy court for the northern district of california in his schedule e creditors holding unsecured priority claims petitioner listed his liability to respondent as dollar_figure plus penalties and interest for the taxable years and on date the bankruptcy court issued an order stating that petitioner is are granted a discharge under section of title united_states_code the bankruptcy code at the time he filed the petition petitioner resided in sausalito california all dollar amounts have been rounded to the nearest dollar the taxable_year is not at issue here respondent assessed petitioner’s tax_liabilities for and on november and date respectively the assessments amounted to dollar_figure for and dollar_figure for on date respondent sent petitioner notices of intent to levy for and on date petitioner sent respondent form request for a collection_due_process_hearing in which he contested the collection proceedings with respect to the years at issue and requested a sec_6330 hearing hearing in his statement of reasons for disputing respondent’s actions petitioner asserted that his liabilities were discharged in the bankruptcy proceedings and that t he service has for over years constructive notice of my situation on date respondent held a telephonic hearing with petitioner on date respondent sent petitioner a notice_of_determination stating there was no record that petitioner’s liabilities were discharged in bankruptcy and indicating respondent’s intent to proceed with the levy with respect to the years at issue petitioner filed his amended petition contesting the notice_of_determination with this court on date in the the notice_of_determination stated in the section captioned issues raised by the taxpayer that y ou contend that the liabilities at issue were discharged in bankruptcy but there is no record of that petition petitioner contended that his liabilities for and were discharged in the bankruptcy proceedings on date respondent filed a motion for summary_judgment arguing that petitioner’s tax obligations for and were precluded from discharge under the bankruptcy code discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see eg 116_tc_73 a motion for summary_judgment will be granted if the pleadings answers to interrogatories depositions admissions and other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law see rule b 118_tc_226 while the moving party has the burden of proving that no genuine issue of material fact exists and that it is entitled to judgment as a matter of law see eg 119_tc_157 the opposing party must show specific facts exhibiting a genuine issue for trial see 477_us_317 where the validity of the underlying liability is not at issue the court will review the administrative determination for abuse_of_discretion see 114_tc_604 114_tc_176 in this case respondent’s determination regarding whether petitioner’s unpaid liabilities were discharged in bankruptcy requires the interpretation of bankruptcy law if respondent’s determination was based on erroneous views of the law and petitioner’s unpaid liabilities were discharged in bankruptcy then we must reject respondent’s view and find that there was an abuse_of_discretion see eg 496_us_384 121_tc_111 respondent argues that petitioner’s tax_liabilities were not discharged in the bankruptcy proceedings because they are precluded from discharge under section a b ii of the bankruptcy code petitioner on the other hand contends that the liabilities were discharged as a preliminary matter we note that we have jurisdiction to decide whether a tax_liability for which collection is at issue in a sec_6330 proceeding has been discharged in bankruptcy see swanson v commissioner supra 120_tc_114 section a of the bankruptcy code excludes from a sec a of the bankruptcy code u s c sec a provides in pertinent part as follows sec exceptions to discharge continued discharge under section of the bankruptcy code tax_liabilities with respect to which a return was not filed or a return was filed after its allowed due_date and after the commencement of the 2-year period immediately preceding the filing_date of a bankruptcy petition respondent argues that because petitioner filed his federal tax returns on date which is both after their original due dates and after date the commencement of the years prior to the filing of the bankruptcy petition the discharge of these liabilities is disallowed by section a of the bankruptcy code in his petition petitioner does not dispute that the filing of an overdue return after the commencement of the 2-year period would preclude discharge of his tax_liabilities rather petitioner argues that respondent was aware of his tax continued a a discharge under section of this title does not discharge an individual debtor from any debt-- for a tax or a customs duty-- b with respect to which a return if required-- i was not filed or ii was filed after the date on which such return was last due under applicable law or under any extension and after two years before the date of the filing of the petition liabilities for the years in question and assessed them prior to specifically petitioner seems to claim that respondent had filed substitute-for-returns sfrs on behalf of petitioner for the years and long before the commencement of the 2-year period preceding the filing of the bankruptcy petition the dates on which those sfrs were made according to petitioner are the relevant reference dates in the determination of when the returns were filed for purposes of section of the bankruptcy code to avoid the application of section a b ii of the bankruptcy code a taxpayer must file a return prior to the commencement of the 2-year period preceding the filing of the bankruptcy petition see u s c sec a b ii we have recently held that sfrs do not constitute returns for purposes of section a b of the bankruptcy code unless signed by the taxpayer see swanson v commissioner supra pincite in his motion for summary_judgment respondent fails to respond to petitioner’s argument it appears that respondent is convinced that we may not review these issues since he argues they were not raised in the sec_6330 hearing see eg 118_tc_488 contrary to respondent’s contention however it appears that petitioner did raise the issue of prior notice in the request for a collection_due_process_hearing accordingly we find that this matter is properly before us petitioner states in his amended petition that the irs had in fact knowledge and assessment data for the and tax years as evidenced by a subsequent tax_year ‘notice of levy ’ dated emphasis omitted there is no support in the record for petitioner’s allegations that sfrs were ever filed nor is there support for his allegation that assessments were made for and prior to in any event even if we were to believe petitioner’s contentions that such sfrs were filed petitioner has not alleged nor offered any evidence showing that he ever signed sfrs for the years in question accordingly petitioner has raised no genuine issue of material fact and therefore this case is ripe for summary_judgment 9petitioner’s claim that respondent had assessed his and liabilities prior to seems to be based in its entirety on a form 668-w c notice_of_levy on wages salary and other income notice_of_levy for the tax period ending date that respondent issued petitioner on date the notice_of_levy clearly indicates however that the unpaid tax_liabilities levied upon are those solely attributable to as such the notice_of_levy does not pertain to or and thus does not provide any basis for petitioner’s contention that his tax_liabilities for those years were assessed prior to further the forms certificate of assessments payments and other specified matters submitted by respondent with his motion for summary_judgment reflect that no assessment for and had been made prior to and do not indicate that any collection proceedings have been previously instituted for those years form_4340 identifies relevant assessments payments and other specified matters that appear in the official record of the irs with respect to a taxpayer for purposes of summary_judgment a form_4340 is presumptive proof of the validity of the information contained therein absent contrary evidence see overton v united_states ustc par big_number aftr 2d w d okla affd 48_fedappx_295 10th cir see also 953_f2d_531 9th cir stating that forms are probative evidence in and of themselves and in the absence of contrary evidence are sufficient to establish that notices and assessments were properly made we conclude that because petitioner’s late filings of the and federal tax returns took place after the commencement of the 2-year period preceding the filing of the bankruptcy petition petitioner’s tax_liabilities for those years were not discharged in the bankruptcy proceedings see u s c sec a b ii dollar_figure accordingly the appeals officer correctly determined that respondent could proceed with collection we shall therefore grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered none of the cases we have found dealing with u s c sec a b ii has addressed a situation where the return was filed late and after the bankruptcy petition date the plain language of the section however as well as its legislative_history support that sec a b ii is not limited to late returns filed within the 2-year period preceding the petition but also includes late returns filed after the petition date see s rept pincite the late return rule applies to late returns filed after the petition in title was filed
